VAN ORSDED, Associate Justice.
This cáse is here on error to the municipal court of the District of Columbia from a judgment in fayor of defendant in error, plaintiff below.
Plaintiff is a teacher in the public schools of the District of Columbia. She was promoted from class 4, where she was receiving a salary of $1,010 per annum, to the position of high school teacher in class 6, group A, where she was given a salary of $1,000 per annum. She claims that under the law she was entitled to receive the salary in class 6, which is next above the salary she was receiving in class 4, which would be $1,100 per annum. For the difference this suit was brought.
Section 6, of the Act of June 20, 1906, 34 Stat. 319, relative to the classification of teachers, provides, among other things, that if a teacher is “promoted to a higher class he shall receive the salary in that class next above- his present salary.” The salary next above, in class 6. the salary plaintiff was receiving in class 4, is $1,100 per annum, and this is clearly the rate of compensation fixed by the statute, and to which plaintiff is entitled.
It follows, therefore, that the judgment of the court below was right, and it is affirmed, with costs.